DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 15–19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0155096 to Gao et al. in view of U.S. Patent Application Publication No. 2007/0146625 to Ooi et al.
Regarding Claim 1, Gao discloses (e.g., Fig. 3 and its corresponding description, including at least paragraphs [0030]–[0041]) a liquid crystal lens, comprising: a first substrate (into which grating strips 8 are formed to create the diffractive lenses 2, Fig. 3 and paragraph [0033]), a second substrate 7 opposite to the first substrate, and a liquid crystal layer 3 between the first substrate and the second substrate; a first electrode 4 on the first substrate, and a second electrode 6 on a side of the second substrate that faces the first substrate (Fig. 3); and a Fresnel lens 2 between the first substrate and the liquid crystal layer, the Fresnel lens including a flat first surface and a second surface provided with a teeth profile that are arranged opposite to each other (Fig. 3), and the liquid crystal layer being on a side of the second surface that is away from the first surface (Fig. 3), wherein the first electrode is on a side of the 
Gao does not explicitly disclose that the first electrode 4 is on a side of the first substrate that faces the second substrate.  That is, Gao discloses that the substrate and the Fresnel lens are formed of the same components.
Ooi discloses a liquid crystal Fresnel lens, and teaches forming the Fresnel lens portion 17 on a substrate 11 to facilitate manufacture (e.g., Fig. 1 and paragraphs [0075]–[0085]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gao to include a substrate below and in connection with the Fresnel lens portion, as suggested by Ooi, in order to facilitate manufacture, in which case the first electrode of Gao would be on a side of the first substrate that faces the second substrate (where the lower portion including 2 and 4 of Fig. 3 of Gao would be included on the substrate taught by Ooi).
Regarding Claim 2, the combination of Gao and Ooi would have rendered obvious wherein the Fresnel lens includes a central portion and a plurality of ring portions surrounding the central portion (Figs. 3 and 4 of Gao); an orthogonal projection of the central portion on the first substrate is a circle (Fig. 4 of Gao); in a direction from a center toward a circumference of the circle, a thicknesses of the central portion and a thickness of each of the plurality of ring portions gradually change, and both have a same trend of change in thickness (Figs. 3 and 4 of Gao), the plurality of sub-electrodes include a central electrode and a ring electrode surrounding the central electrode; and 
Regarding Claim 15, the combination of Gao and Ooi would have rendered obvious wherein a refractive index of a liquid crystal in the liquid crystal layer is configured to change between a first refractive index n1 and a second refractive index n2; and a refractive index n0 of the Fresnel lens satisfies: n1≥n0≥n2 (e.g., Abstract of Gao).

Regarding Claim 16, the combination of Gao (e.g., Figs. 1–3 and the corresponding description, including at least paragraphs [0030]–[0041]) and Ooi would have rendered obvious (where Ooi suggests a substrate formed under the lower portion 2 of Gao to facilitate manufacture) a liquid crystal lens, comprising: a first substrate (below diffractive lens 2 of Gao, as taught by Ooi), a second substrate (7 of Gao) opposite to the first substrate, and a liquid crystal layer (3 of Gao) between the first substrate and the second substrate; a first electrode (4 of Gao) on a side of the first substrate that faces the second substrate, and a second electrode (6 of Gao) on a side of the second substrate that faces the first substrate; and a Fresnel lens (2 of Gao) between the first substrate and the liquid crystal layer; the Fresnel lens including a flat first surface and a second surface provided with a teeth profile that are arranged opposite to each other (Fig. 3 of Gao); and the liquid crystal layer being on a side of the second surface that is away from the first surface (Fig. 3 of Gao), wherein the first electrode is a continuous electrode on the second surface of the Fresnel lens (e.g., Fig. 1 of Ooi).
Regarding Claim 17, the combination of Gao and Ooi would have rendered obvious wherein the first electrode is conformally formed on the second surface of the Fresnel lens (Fig. 1 of Ooi).
Regarding Claim 18, the combination of Gao and Ooi would have rendered obvious wherein a thickness of the first electrode in a direction perpendicular to the first substrate is 0.04 μm to 0.07 μm (where selecting an appropriate thickness would have been obvious as a matter of design choice, taking into account desired conductivity and overall thickness of the device, and where Applicant has not shown that the claimed thickness is for an unobvious purpose or achieves unexpected results).
Regarding Claim 19, Claim 19 recites the liquid crystal lens of Claim 1, used as part of liquid crystal glasses.  This would have been obvious in view of Gao and Ooi as noted above with respect to Claim 1, and where using a liquid crystal lens in a typical lens application, such as glasses, would have been an obvious choice.

Allowable Subject Matter
Claims 3–14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record fails to disclose, and would not have rendered obvious, the features of Claim 3, taken together and as a whole, including but not limited to, “wherein the plurality of sub-electrodes are arranged in different layers; an insulating layer is provided between two adjacent layers of sub-electrodes; in the direction from the center toward the circumference of the 
Regarding Claim 4, the prior art of record fails to disclose, and would not have rendered obvious, the features of Claim 4, taken together and as a whole, including but not limited to, “wherein the plurality of sub-electrodes are arranged in different layers; an insulating layer is provided between two adjacent layers of sub-electrodes; in the direction from the center toward the circumference of the circle, the thickness of the central portion and the thickness of each of the plurality of ring portions both gradually increase; distances from a first part of sub-electrodes corresponding to the central portion in the plurality of sub-electrodes to the first substrate gradually increase; and distances from a second part of sub-electrodes corresponding to each of the ring portions in the plurality of sub-electrodes to the first substrate gradually increase.”
Regarding Claim 8, the prior art of record fails to disclose, and would not have rendered obvious, the features of Claim 8, taken together and as a whole, including but not limited to, “wherein the plurality of sub-electrodes include a plurality of first sub-electrode groups located in a same layer; the plurality of ring portions and the central portion are in one-to-one correspondence with the plurality of first sub-electrode groups; and each of the plurality of first sub-electrode groups includes at least two sub-electrodes insulated from each other; in the direction from the center toward the circumference of the circle, the thickness of the central portion and the thickness of each of the plurality of ring portions both gradually decrease; and the at least two sub-electrodes are configured to be applied with voltages that gradually decrease; or in the direction from the center toward the circumference of the circle, the thickness of the central portion and the thickness of each of the plurality of ring portions both gradually increase; and the at least two sub-electrodes are configured to be applied with voltages that gradually increase.”  Claims 9–11 depend from Claim 8.
Regarding Claim 12, the prior art of record fails to disclose, and would not have rendered obvious, the features of Claim 12, taken together and as a whole, including but not limited to, “wherein the plurality of sub-electrodes include a first electrode group corresponding to the central portion and a second electrode group corresponding to each of the plurality of ring portions; the first electrode group and the second electrode group each include at least two second sub-electrode groups; and each of the at least two second sub-electrode groups includes at least two third sub-electrodes located in different layers; in the direction from the center toward the circumference of the circle, the thickness of the central portion and the thickness of each of the plurality of ring portions both gradually decrease; in each of the second sub-electrode groups, distances from the at least two third sub-electrodes to the first substrate gradually decrease; and the at least two third sub-electrodes are configured to be applied with a same voltage; or in the direction from the center toward the circumference of the circle, the thickness of the central portion and the thickness of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871